Citation Nr: 0215676	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for agoraphobia, from January 22, 1993.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 until March 
1953.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from a March 2000 rating decision that granted 
service connection for panic disorder with agoraphobia 
(implementing a Board decision of March 2000), and assigned 
an initial 10 percent evaluation for that disorder, effective 
January 22, 1993.  Following the RO's notification of that 
decision later in March 2000, the veteran filed a Notice of 
Disagreement (NOD) in April 2000 with the 10 percent 
disability evaluation assigned.  The RO issued a Statement of 
the Case (SOC) in November 2000; and the veteran filed a 
Substantive Appeal in January 2001.  A supplemental SOC was 
issued in February 2002.  Because the veteran has disagreed 
with the initial evaluation assigned following the grant of 
service connection for his service connection psychiatric 
disorder, the Board has recharacterized the issue on appeal 
consistent with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

This appeal also arises from an October 2001 rating decision 
in which the RO declined to reopen the claim for service 
connection for a right wrist disorder.  Following the RO's 
notification of that decision later in October 2001, the 
veteran filed an NOD in November 2001; an SOC was issued in 
November 2001; and the veteran filed a Substantive Appeal in 
February 2002.  A supplemental SOC was issued in February 
2002.

In May 2001, the veteran testified at a hearing before an RO 
hearing officer; the transcript of that hearing is of record.  

The record reflects that the veteran has also raised the 
issue of an increased rating for residuals of laceration of 
the forehead.  In the Statement of Accredited Representative 
in Appealed Case (VA Form 1-646) dated in March 2002, the 
representative pointed out that a rating determination was 
never issued in this regard.  This matter is therefore 
referred to the RO for all appropriate action.  

In September 2002, the veteran was advised by letter that in 
view of an intervening change in the law, he had 60 days to 
submit additional evidence or sign and return the 
correspondence indicating he had no further information to 
submit.   The signed and dated letter was received in October 
2002 with additional evidence consisting of an extended list 
of active and discontinued prescriptions provided to him by 
the VA.  The Board points out that, effective February 22, 
2002, the governing regulation, 38 C.F.R. § 20.1304, no 
longer requires a written waiver of RO jurisdiction for the 
Board to consider such evidence in the first instance (see 67 
Fed. Reg. 3099-3016 (January 23, 2002)).  The Board will thus 
consider the evidence in conjunction with the current appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Since the January 1993 effective date of the grant of 
service connection, the service-connected panic disorder with 
agoraphobia has been manifested by anxiety, intermittent 
panic attacks, reported depression, chronic sleep impairment, 
shortness of breath, heart palpitations, general trembling, 
muscle tension, an aversion to crowds, and some impaired 
memory and concentration; these symptoms suggest in 
impairment of social and industrial adaptability that is no 
more than distinct, unambiguous and moderately large in 
degree (under the former criteria), or, since November 6, 
1996, occupational and social impairment with no more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (under the revised 
criteria).  

3.  By a decision entered in March 1988, the Board declined 
to reopen the claim for service connection for a right wrist 
disability.  

4.  Evidence received since the March 1988 Board denial is 
either duplicative or cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for a 
right wrist disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent for panic disorder with agoraphobia have been 
met since January 22, 1993.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2001, 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9412 
(2001); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9412 
(1996).

2.  The Board's March 1988 decision denying the veteran's 
claim of service connection for a right wrist disorder is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).

3.  The additional evidence associated with the file since 
the Board's March 1988 denial of the claim is not new and 
material and the requirements to reopen the veteran's claim 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2002)). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on either of the issues on appeal, and that all 
notification and development action needed to render a fair 
decision on each claim on appeal has been accomplished.

I.  Higher initial evaluation for agoraphobia with panic 
disorder

Initially, the Board finds that, with respect to the claim 
for a higher initial evaluation for the veteran's service 
connected psychiatric disorder, all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished. 

As evidenced by the November 2000 and November 2001 
statements of the case, and the February 2002 supplemental 
statements of the case, the appellant and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence which 
would substantiate his claims, and the evidence which has 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and that he has been provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained in 
more detail below, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2001).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims as evidenced by letters 
soliciting information and/or evidence (see, e.g., RO letters 
of April 2000, May 2000, January 2001 and March 2002).  The 
veteran was afforded VA examinations in June 2000 and 
February 2001 with respect to each issue on appeal and was 
granted a personal hearing at the RO in May 2001.  In 
statements to the RO dated in February and November 2001, the 
veteran indicated that he had received no treatment outside 
of VA, and extensive VA outpatient records dating from the 
late 1980s through 2001 have been requested and associated 
with the claims file.  In a letter to the Board dated in 
September 2002, the appellant signed a statement to the 
effect that he had no further evidence or argument to 
present.  Significantly, neither he nor his representative 
has indicated and there is otherwise no indication that there 
exists any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for a higher initial evaluation on appeal at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.


A.  Factual Background

The veteran filed a claim for service connection for a 
psychiatric disorder in January 1993.

VA clinical records dating from the early 1990s reflect that 
the appellant was seen intermittently, primarily for 
difficulty with sleeping, and references to anxiety and 
general nervousness were recorded for which he was tried on 
medication and referred to the mental health clinic.  On 
consultation in March 1993, the appellant reported severe 
anxiety and indicated that he felt his medication had been 
ineffective.  Mental status evaluation at that time revealed 
findings which included his appearing very anxious, agitated, 
and tremulous, with and inability to concentrate, and moving 
constantly in his chair.  On VA psychological testing in 
April 1993, it was felt that anxiety added to his overall 
clinical picture and might have compounded daily adjustment. 

The veteran underwent VA examination in November 1999 and 
reported that he had retired in 1982 after 20 years with the 
railroad.  He also noted that he had worked in food service 
at the VA for a couple of years.  His wife accompanied him 
and it was indicated that there was a good family 
relationship.  It was reported he was not currently taking 
any prescribed psychotropic medication, but was taking four 
pills a day of some type of remedy for his symptoms.  The 
appellant related that he continued to experience 'nervous 
attacks' once to twice a month, as well as general symptoms 
which included shortness of breath, heart palpitations, 
trembling, and muscle tension.  He said that these attacks 
were sometimes exacerbated by crowds, but denied any problems 
with tunnels, bridges or other confined spaces. 

The examiner discussed the veteran's psychiatric history in 
conjunction with a review the medical records and arrived at 
a conclusion that such symptoms represented a panic disorder 
with agoraphobia.  It was felt that overall functioning had 
improved since discharge from the military and was currently 
compatible with a Global Assessment of Functioning (GAF) 
score of 65.  It was opined that like many individuals with 
anxiety disorders, the veteran had learned to deal with his 
anxiety on a more productive basis with the help of his wife.  
The examiner stated that the veteran was capable of managing 
his benefit payments in his own best interests.

In a March 2000, the Board determined that service connection 
for panic disorder with agoraphobia was warranted.  In a 
March 2000 rating decision, the RO implemented the Board's 
decision, and assigned an initial 10 percent rating, 
effective January 22, 1993 (the date of the claim for service 
connection).  

The veteran was afforded another VA examination for 
psychiatric purposes in June 2000; his wife accompanied him.  
History relating the course of the disability was reiterated.  
It was noted that he had retired on account of a rotator cuff 
disability.  On this occasion, the examiner noted that the 
appellant was taking an herbal remedy called 'Neutracalm' and 
was not receiving any formal mental health services.  

The veteran related that since his last evaluation, his 
symptoms had gotten worse, and indicated that he had a 
problem with his 'nerves' and shaking.  It was noted he had 
little else to offer spontaneously, but did divulge upon 
further questioning that he had difficulty with sleeping, 
some general anxiety, as well as periods of panic.  He also 
complained of headaches, and related that he had such 
problems on a daily basis. 

It was reported that socially, the veteran had remained 
married to his wife of 42 years and kept in good contact with 
his two children and four grandchildren.  He stated that he 
spent most of his time listening to the radio, sometimes read 
the paper, went for walks, and drove only around the local 
area.  He related that he depended on his wife to do most of 
the driving.  The appellant indicated that he continued to 
have difficulty being in crowds, although he could ride an 
elevator and cross bridges, and could tolerate shopping malls 
and stores if they were not too crowded.  The examiner opined 
that the agoraphobic aspect of the panic disorder remained 
active.  

On mental status examination, the appellant was neatly 
dressed and groomed and eye contact was good.  The examiner 
noted that he was alert and oriented in all spheres, related 
well, and was essentially cooperative with all questions.  
Speech was articulate with normal amplitude and rate of 
speed.  Spontaneous speech quality was felt to be good 
overall.  The veteran's affect was determined to be fairly 
normal in range and intensity with a tendency towards 
anxiety, but was stable and appropriate.  It was noted that 
his affective presentation matched his self-reported mood, 
but that he did become angry at times when discussing his 10 
percent rating.  The appellant's thought processes showed a 
normal rate of flow, with good coherence and logic.  No loose 
associations were noted and thought content was appropriate.  
It was reported that the veteran did display some age-
appropriate memory loss, and that there was evidence of some 
obsessive hand and body washing.  It was noted that he 
continued to experience panic attacks with heart palpitations 
and shortness of breath, but that the occurrence of such had 
not changed in frequency.  The veteran denied depression or 
dysphoria.  Following examination, the diagnosis of panic 
disorder with agoraphobia was continued.  The examiner opined 
that the appellant was then functioning at the same GAF level 
of 65 as found on the prior VA examination. 

During a May 2001 RO hearing, the veteran and his wife 
testified that the veteran's anxiety symptoms affected him on 
a daily basis and were worsening.  It was reported that he 
slept only three to four hours a night, became irritable and 
had a bad temper when his anxiety was exacerbated.  The 
veteran reported that he was depressed most of the time.  His 
wife related that they no longer slept together because he 
kept got up and came back to bed throughout the night which 
prevented her from having a restful sleep. 

Extensive VA outpatient records dated between 1998 and 
September 2001 primarily reflect treatment for complaints and 
disorders unrelated to this appeal.  However, a notation in 
July 2001 indicated that the veteran's anxiety was much 
better since his Xanax had been increased.  In November 2001, 
he reported an episode of nervousness and heart fluttering 
two weeks before. 

In correspondence received in October 2002, the veteran 
submitted an extended list of active and discontinued 
prescriptions provided to him by the VA

Legal Analysis 

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board points out that during the course of the veteran's 
appeal, the criteria governing evaluation of psychiatric 
disabilities were revised.  As the veteran's claim for a 
higher initial evaluation for his service-connected 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  The appellant 
was provided with the amended regulations for psychiatric 
disorders in correspondence from the Board dated in September 
2002. 

Under the rating criteria for panic disorder with agoraphobia 
prior to November 7, 1996, (38 C.F.R. § 4.132, Code 9412 
(1996)), a 10 percent evaluation was assigned for disability 
resulting in mild social and industrial impairment; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce mild social impairment.  

A 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised rating criteria (38 C.F.R. § 4.130, 
Diagnostic Code 9412 (2001), a 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; when there are 
symptoms controlled by continuous medication.  A 30 percent 
evaluation is warranted when the psychiatric disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9412.

According to the evidence of record, including the November 
1999 and June 2000 VA examination reports, the veteran's 
panic disorder has been primarily been characterized by 
anxiety, intermittent panic attacks, and chronic sleep 
impairment.  It has been reported that shortness of breath, 
heart palpitations, general trembling and muscle tension are 
components of his symptomatology.  The appellant is also 
shown to have an aversion to crowds and it has been 
clinically noted that the agoraphobic aspect of his panic 
disorder remains active.  Some impaired memory and 
concentration have also been noted.  

The Board notes that November 1999 and June 2000 VA examiner 
assigned a GAF score of 65.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), scores 
between 61 and 70, which represents some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful relationships.  The assignment of such a score in 
this case appears to coincide with the fact that, more 
recently, as indicated in the record, the veteran has been 
placed on medication that has significantly improved his 
symptoms.  

The Board finds however, that when the overall disability 
picture is considered, it appears that veteran has had waxing 
and waning symptomatology over the years, requiring 
medication and treatment at times.  Given the veteran's 
overall symptoms during the pendency of this claim, and 
resolving all reasonable doubt in his favor, the Board finds 
the criteria for an initial 30 percent evaluation, under 
either the former or revised criteria, is met.  As noted 
above, a 30 percent evaluation under the former criteria is 
assignable for occupational and social impairment that is 
distinct, unambiguous, and moderately large in degree.  Under 
the revised criteria, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform tasks, although he generally functions 
satisfactorily, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

The Board would also point, however, that no higher 
evaluation is warranted at any point since the January 22, 
1993 effective date of the grant of service connection.  On 
VA examinations, the appellant has been shown to be alert and 
fully oriented to his surroundings, and no deficits in his 
thought processes have been reported.  Affect is not 
substantially impaired and no cognitive functioning has been 
noted.  His speech is of normal rate and pattern.  Good 
family relationships have been reported, and he has no 
history of homicidal or suicidal thoughts or actions.  His 
dress and grooming have always been adequate.  He has been 
judged to be competent to manage his personal finances.  

These findings do not indicate that the veteran's disability 
results in at least considerable occupational and social 
impairment under the former criteria, which is required for 
the next higher, 50 percent rating.  It follows that the 
criteria for an even higher evaluation under the former 
criteria likewise are not met.

Finally, there is no indication that the veteran's disability 
is so exceptional or unusual, with such related factors as 
marked interference with employment, or repeated 
hospitalization, so as to warrant compliance with the 
procedures for assignment of the 30 percent evaluation on an 
extra-schedular basis at any point since the effective date 
of the grant of service connection.  See 38 C.F.R. 
§ 3.321(b)(1). 

For all the foregoing reasons, the Board concludes that the 
criteria for an initial 30 percent, but no higher evaluation, 
for service-connected panic disorder with agoraphobia, from 
January 22, 1993, are met.  Inasmuch as the 30 percent rating 
assigned herein represents the greatest degree of impairment 
shown since the effective date of the grant of service 
connection, there is no basis for staged rating pursuant to 
Fenderson.

II.  New and material evidence to reopen the claim for 
service connection for a right wrist disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a).

The veteran's claim for service connection for a right wrist 
disorder previously has been considered and denied.  The RO 
initially denied the claim in January 1955.  
The evidence then of record consisted of the report of an 
induction examination conducted in November 1950, which noted 
no abnormality of the musculoskeletal system or upper 
extremities.  However, service medical records reflect that 
the veteran was admitted in May 1951 with a history of having 
sprained his right wrist approximately three years before 
while yanking a can of dirt, followed by the development of a 
small lump on the flexor surface of the right forearm an inch 
above the wrist.  He indicated that that he had had 
tenderness and pain upon gripping since that time.  It was 
noted that the railroad for which he had previously worked 
had given him an easier job because of the disability, but 
that he had pain all the time without relief.  It was noted 
that he was incapacitated for his work in basic training on 
account of the disability.

The veteran subsequently underwent exploration of the flexor 
aspect of the distal third of the right forearm, and the mass 
was found to be an accessory muscle belly type attached to 
the palmaris longus tendon which was later noted to be of 
congenital origins.  It was reported that the surgery was 
uneventful and that he was returned to duty.  It is shown, 
however, that he returned for treatment on subsequent 
occasions complaining of painful symptoms over the site of 
the surgical site.  He was place on physical profile in July 
1951 with restrictions on heavy lifting and strenuous 
exercise involving the use of the right wrist.  Upon 
examination in March 1953 for discharge from active duty, the 
upper extremities and musculoskeletal system were evaluated 
as normal. 

The record indicates that the appellant filed a claim for 
service connection for a right wrist disability in April 
1953.  He underwent a VA compensation examination in December 
1954, which disclosed scarring on the volar aspect of the 
right wrist from the previous operation.  It was reported 
that there was some enlargement, but no swelling of the 
muscles on the volar surface, and that no hernia was noted.  
The veteran had full range of motion of the right wrist and 
right hand.  An X-ray of the right wrist was interpreted as 
normal.  A diagnosis of healed old scar of the right wrist, 
minimally symptomatic, was rendered.  

In the January 1955 rating action, the RO denied service 
connection for a right wrist condition was denied on the 
basis that, because the right wrist disability was considered 
congenital in nature, the operation performed on the right 
wrist in service was remedial, without evidence of 
aggravation.  Although notified of the denial of the claim 
later in January 1955, the veteran did not initiate an 
appeal.  

He attempted to reopen his claim for service connection for 
right wrist disability in May 1985 and March 1987.  The RO 
denied the claim on the basis that no new evidence had been 
received in this regard in decisions dated in September 1985 
and October 1987, respectively.  The Board denied the 
veteran's claim of service connection for a right wrist 
disorder in March 1988 on the basis that no new and material 
evidence had been received in support of the claim.  

The veteran filed a petition to reopen the claim in April 
2000, the denial of which culminated in the current appeal.  
Hence, adjudication of the claim on appeal involves 
discussion and application of the laws and regulations 
governing finality and attempts to reopen the previously 
denied claim.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (1998).  Hence, the Board's March 1998 
denial of the claim (the most recent denial of the claim) is 
final as to the evidence then of record.  

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision- 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156.  The amended regulation, which 
is effective for claims filed on or after August 29, 2001, 
separately defines "new" as not previously submitted and 
"material" as relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question becomes whether the evidence raises a reasonable 
possibility of substantiating the claim.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the revised version of 38 
C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Because the petition to reopen in this appeal was 
received in April 2000, the Board will apply the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the Board's March 
1988 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the claims file since 
the Board's March 1988 denial of the claim consists of 
extensive VA clinical records dated between 1987 and 2001; 
some service medical records which were previously reviewed 
showing treatment for the right wrist in service; the report 
of a VA examination conducted in February 2001; and various 
statements advanced by the veteran and his representative on 
the veteran's behalf.  

Clearly, the duplicative service medical records are not, by 
definition, "new."  The post-service medical records that 
have been received primarily reflect treatment for complaints 
and disorders unrelated to the disability for which service 
connection is claimed.  However, a VA outpatient clinical 
report dated in February 1993 did show that the veteran was 
seen for a lump of the right wrist of three weeks' duration 
which he stated had been painful since playing volleyball the 
day before.  He indicated that he had previously had this 
condition and that it had resolved on its own.  An impression 
of ganglion was recorded on this occasion.  The report of a 
VA examination conducted in February 2001 reflects that the 
veteran rendered a history of sustaining injury to the right 
wrist as the result of a "pillbox" explosion in service 
which led to swelling and subsequent surgery.  He related 
that he had had increasing pain in the right wrist since the 
operation on active duty.  Current examination revealed a 
scar of the volar aspect of the right wrist, which was 
reported to be minimally depressed, minimally disfiguring and 
minimally tender.  VA outpatient records dated in February 
2001 note that the veteran was seen for right wrist 
complaints and was issued a Neoprene support.  An X-ray of 
the right wrist disclosed no abnormalities.  

Thus, while much of the medical evidence added to the is 
"new" in the sense that it was not previously of record, 
none of it is "material" for purposes of reopening the claim.  
Such additional evidence simply is not probative of the 
questions of whether the veteran's right wrist disability had 
its onset during service, or was aggravated therein and that 
such aggravation has resulted in the current disability-the 
pivotal questions underlying the claim for service 
connection.  Consequently, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered to fairly decide the merits of the claim.

Likewise, the Board finds that none of the veteran's 
assertions, nor any assertions advanced in his behalf, 
provide a sufficient basis to reopen the claim.  He 
previously asserted that his right wrist disability is a 
residual of in-service surgery.  He has more recently claimed 
that his current wrist disability is the result of injury 
suffered during service.  While the facts supporting his 
claim for service connection appear to have changed slightly, 
the Board would point out that, as a layperson, the veteran 
is not competent to provide a probative opinion on a medical 
matter, such as the etiology of a disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, alone, 
even if new, can never serve as a predicate for reopening a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board must conclude that none 
of the evidence associated with the claims file since the 
Board's March 1988 rating decision, when viewed either alone 
or in light of the evidence previously of record, is both new 
and material.  Hence, the requirements for reopening the 
claim are not met, and the March 1998 Board decision remains 
final.

With respect to the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)).  Because the veteran has not 
presented new and material evidence to reopen the claim on 
appeal, it does not appear that the duty to assist provisions 
of the Act are applicable to this issue.  Moreover, as 
indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the petition to reopen has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  They also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

An initial rating of 30 percent for panic disorder with 
agoraphobia is granted, subject to the law and regulations 
governing the payment of monetary benefits.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a right wrist 
disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

